1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9    JAMES DAVID McCLAIN,                             Case No. 3:14-cv-00269-MMD-CBC
10                                    Petitioner,                   ORDER
           v.
11

12   ROBERT LeGRAND, et al.,
13                                Respondents.
14

15         It is ordered that Respondents’ motion for enlargement of time (ECF No. 74) is

16   granted nunc pro tunc in connection with the motion to dismiss (ECF No. 75) filed on

17   December 14, 2018.

18         It is further ordered that Petitioner’s motion for an extension of time (ECF No. 76)

19   is granted nunc pro tunc and that Petitioner will have up to and including January 28,

20   2019, within which to file a response to Respondents’ motion to dismiss.

21         DATED THIS 9th day of January 2019.

22                                                   ________________________________
23                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28
